Title: To Alexander Hamilton from Stephen Higginson, 17 June 1794
From: Higginson, Stephen
To: Hamilton, Alexander



Boston June 17, 1794
Dr Sir

Mr. Cabot has mentioned to me that Mr. Cox was enquiring relative to our Trade to Sweeden & intimated that Government wanted to get from thence a parcel of Copper & Iron. I have two Vessels now going to Gottenburg & will import any articles that may be wanted at the same advance or benefit as I shall get upon common Iron, if the articles can be got ready in time to come in them. Should the Articles wanted not be prepared in time for these Vessels things may be prepared to come by some later Ones.
We have this day Letters from Jamaica informing us that the packet with the orders of Jany 8 arrived there may 8th, in consequence of which all our Vessels were liberated. Two of the masters whose Vessels were released write thus to their Owners, & Letters from a good house there gives the same information.
I congratulate you upon the report relative to your Department. Master Giles must feel, I think, very much mortified; & his Constituents can not be gratified at seeing him placed so far in the back ground. I rejoice to find that Congress are ⟨up⟩ & that their Session has closed so much better than there was reason to apprehend at some periods.
With Sentiments of respect I am Sir your   very hum Serv

Stephen Higginson

